Note: Portions of this exhibit indicated by [*] are subject to a confidential
treatment request, and have been omitted from this exhibit. Complete, unredacted
copies of this exhibit have been filed with the Securities and Exchange
Commission as part of the Company’s confidential treatment request.


PHYSICIAN PRACTICE MANAGEMENT PARTICIPATION AMENDMENT


PARTIES


This Physician Practice Management Participation Amendment is made and entered
into by and between:


a.
MetCare of Florida, Inc. (hereinafter referred to as "PPM”), a professional
physician practice management organization licensed and/or organized under the
laws of the State of Florida and the principals of said party, all of whom are
listed on the original Participation Agreement Ownership Disclosure Statement
(Attachment A in the Participation Agreement); AND



b.
Humana Medical Plan, Inc., (health maintenance organizations) and Humana Health
Insurance Company of Florida, Inc. (a Florida insurance company) and Humana
Insurance Company, Employers Health Insurance company (insurance companies) and
their affiliates who underwrite or administer health plans. All of said
companies are collectively referred to in this Agreement as "HUMANA". The
joinder of these companies under the designation "HUMANA" shall not be construed
as imposing joint responsibility or cross-guarantee between or among HUMANA
companies.



WHEREAS, HUMANA and PROVIDER entered into a Participation Agreement (hereinafter
"Agreement") pursuant to which PROVIDER agree to provide Services to HUMANA
MEMBERS at negotiated rates; and


WHEREAS, the Agreement between HUMANA and PROVIDER was effective as of January
1, 2000, and all subsequent amendments and WHEREAS, HUMANA and PROVIDER desire
to amend the Agreement as follows with all else remaining the same:


ATTACHMENT E


PPM AND PPM PHYSICIAN REIMBURSEMENT


The parties understand that this amendment expands this PPM contract beyond the
Daytona Service Area to include Baker, Clay, Duval, Nassau, St. Johns and Putnam
counties in the State of Florida ( hereinafter referred to as the “Jacksonville
Service Area”), as well as Orange, Osceola, Seminole, (hereinafter referred to
as Orlando Service Area).



 
1.
PAYMENT FOR MEMBERS ASSIGNED TO PPM PRIMARY CARE PHYSICIANS



A: PAYMENT AND FUNDING ARRANGEMENTS FOR COVERED SERVICES PROVIDED BY PPM
PHYSICIANS FOR THE DAYTONA SERVICE AREA EFFECTIVE January 1, 2008:


Payment and Funding Table E-1
 
 
 
PRODUCT
 
Total % of Premium Allocation (Funding) for
Part A, Part B,
And Stop-Loss Funds
 
Total % of
Premium Allocation
 
Part A and B funds
split
PPM/ Humana*
 
Stop-Loss Fund
Split:
PPM/Humana*
 
 
 
Medicare Advantage HMO
Daytona
 
For Medicare Advantage HMO Members assigned to PPM Primary Care Physicians 84%
of monies: (i) received from the CMS, (excluding Part D Low Income Subsidy
Premium), (ii) Medicare Advantage HMO Member premium (where applicable), (iii)
MedicareAdvantage Employer account premium (where applicable), and (iv) other
sources as may be added by the CMS, or its successor (where applicable)
 
[*]%
 
[*]% / [*]%
 
[*]% / [*]%

 
Page 1 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------


 
B: PAYMENT AND FUNDING ARRANGEMENTS FOR COVERED SERVICES PROVIDED BY PPM
PHYSICIANS FOR THE JACKSONVILLE AND ORLANDO SERVICE AREAS EFFECTIVE October 1,
2008:


Each Primary Care Physician Center (hereinafter “Center”) affiliated with PPM
will be placed into one of three payment groups as set forth in Group A, B, or C
Payment and Funding Arrangements as described below. PPM will obtain written
agreements from each Center outlining the agreed upon contracting limitations as
described in the group contracting limitation provisions. Funding will be in
accordance with the agreed upon contracting limitation provisions as set forth
in the Payment and Funding Table designated for each payment group. All Centers
will have a group assigned as of their inception date, which PPM agrees shall be
included in the written notification from PPM to Humana when additional centers
are added.


Group A Contracting Limitations
 
(1) Provider agrees not to: (a) enter into any new contract for the provision of
services to Medicare Advantage members with any other health maintenance
organization, health insurance company, health benefits organization, prepaid
health plan or similar entity providing prepaid health services and/or any
affiliated companies thereof with whom the Provider does not currently have any
type of contract and who underwrite, administer, market or otherwise participate
in the MedicareAdvantage (formerly known as Medicare+Choice) program and have a
contract with the Centers for Medicare and Medicaid Services covering the
Jacksonville and Orlando Market Service areas, as previously described
(“MedicareAdvantage Competitor”), and (b) accept for treatment any new patients
enrolled in any MedicareAdvantage Competitor.


(2) For purposes of this “Contracting Limitations” provision a “new patient” is
any patient who as of the effective date of this Amendment had not been seen by
the provider during the preceding one year.


(3) Provider represents and warrants that the execution, delivery and
performance of the terms of this “Contracting Limitations” provision does not
and will not constitute a breach of any other contract to which Provider is
subject.


(4) The parties agree that this “Contracting Limitations” provision does not in
any way: (a) require Provider to terminate his/her/its relationship with any
MedicareAdvantage Competitor or patient; or (b) restrict Provider’s ability to
treat patients, including those currently enrolled in a MedicareAdvantage
Competitor, on a self-pay and/or out-of-network and/or emergency basis; or (c)
prohibit Provider from renewing any existing contract or arrangement with a
MedicareAdvantage Competitor; or (d) apply or relate to any of Provider’s
contractual relationships with health maintenance organizations, health
insurance companies, health benefits organizations, prepaid health plans or
similar entities providing coverage for health services and/or any affiliated
companies thereof as they apply to commercial or self-insured or Medicaid
programs or plans.
 
(5)  Should Humana determine Provider has breached this “Contracting
Limitations” provision, Humana may recoup from the Provider the lesser of one
year of the additional capitation paid under Group A Table E-2 of this Amendment
or the amount of additional capitation paid from the effective date of this
amendment through the date of Humana’s determination of breach.
 
Page 2 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------




(6)  Upon request, Center shall furnish documentation satisfactory to Humana
demonstrating that Center is in compliance with the “Contracting Limitations”
provision requirements. In addition, Center shall notify Humana as soon as
reasonably possible of its inability to comply with any of the “Contracting
Limitations” provision requirements. The Parties agree that as of the effective
date of said notice of inability to comply, the reimbursement rate set forth in
Group A, Payment and Funding Table E-2 below shall change to the reimbursement
rates as set forth in Group B, Payment and Funding Table E-3 or Group C, Payment
and Funding Table- E-4 as applicable.



Group A Payment and Funding: Table E -2


 
 
PRODUCT
 
Total % of Premium Allocation (Funding) for
Part A, Part B,
And Stop-Loss Funds
 
Total % of
Premium Allocation
 
Part A and B funds
split
PPM/ Humana*
 
Stop-Loss Fund
Split:
PPM/Humana*
Medicare Advantage HMO
Jacksonville
 
For Medicare Advantage HMO Members assigned to PPM Primary Care Physicians 84%
of monies: (i) received from the CMS, (excluding Part D Low Income Subsidy
Premium), (ii) Medicare Advantage HMO Member premium (where applicable), (iii)
MedicareAdvantage Employer account premium (where applicable), and (iv) other
sources as may be added by the CMS, or its successor (where applicable)
 
[*]%
 
[*]% / [*]%
 
[*]% / [*]%
Medicare Advantage HMO
Orlando
 
For Medicare Advantage HMO Members assigned to PPM Primary Care Physicians 85%
of monies: (i) received from the CMS, (excluding Part D Low Income Subsidy
Premium), (ii) Medicare Advantage HMO Member premium (where applicable), (iii)
MedicareAdvantage Employer account premium (where applicable), and (iv) other
sources as may be added by the CMS, or its successor (where applicable)
 
[*]%
 
[*]% / [*]%
 
[*]% / [*]%

*Percentage of surplus or deficit allocated to PPM / Humana as described.


Group B Contracting Limitations


(1) Provider agrees not to enter into any new contract for the provision of
services to Medicare Advantage members with any other health maintenance
organization, health insurance company, health benefits organization, prepaid
health plan or similar entity providing prepaid health services and/or any
affiliated companies thereof with whom the Provider does not currently have any
type of contract and who underwrite, administer, market or otherwise participate
in the MedicareAdvantage (formerly known as Medicare+Choice) program and have a
contract with the Centers for Medicare
and Medicaid Services covering the Jacksonville and Orlando market service areas
as previously described (“MedicareAdvantage Competitor”). 


(2) Provider represents and warrants that the execution, delivery and
performance of the terms of this “Contracting Limitations” provision does not
and will not constitute a breach of any other contract to which Provider is
subject.
 
Page 3 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------




(3) The parties agree that this “Contracting Limitations” provision does not in
any way: (a) require Provider to terminate his/her/its relationship with any
MedicareAdvantage Competitor or patient; or (b) restrict Provider’s ability to
treat patients, including those currently enrolled in a MedicareAdvantage
Competitor, on a self-pay and/or out-of-network and/or emergency basis; or (c)
prohibit Provider from renewing any existing contract or arrangement with a
MedicareAdvantage Competitor; or (d) apply or relate to any of Provider’s
contractual relationships with health maintenance organizations, health
insurance companies, health benefits organizations, prepaid health plans or
similar entities providing coverage for health services and/or any affiliated
companies thereof as they apply to commercial or self-insured or Medicaid
programs or plans.


(4) Should Humana determine Provider has breached this “Contracting Limitations”
provision, Humana may recoup from the Provider the amount of additional
capitation paid under Group B Table E-3 of this Amendment from the effective
date of this amendment through the date of Humana’s determination of breach.


(5) Upon request, Center shall furnish documentation satisfactory to Humana
demonstrating that Center is in compliance with the “Contracting Limitations”
provision requirements. In addition, Center shall notify Humana twelve (12)
months prior to its inability to comply with any of the “Contracting
Limitations” provision requirements. The Parties agree that as of the effective
date of said notice of inability to comply, the reimbursement rate set forth in
Group B, Payment and Funding Table E-3 below shall change to the reimbursement
rates as set forth in Group C, Payment and Funding Table E-4.


Group B Payment and Funding: Table E-3


 
 
PRODUCT
 
Total % of Premium Allocation (Funding) for
Part A, Part B,
and Stop-Loss Funds
 
Total % of
Premium Allocation
 
Part A and B funds
split
PPM/ Humana*
 
Stop-Loss Fund
Split:
PPM/Humana*
Medicare Advantage HMO
Jacksonville
 
For Medicare Advantage HMO Members assigned to PPM Primary Care Physicians 83.5%
of monies: (i) received from the CMS, (excluding Part D Low Income Subsidy
Premium), (ii) Medicare Advantage HMO Member premium (where applicable), (iii)
MedicareAdvantage Employer account premium (where applicable), and (iv) other
sources as may be added by the CMS, or its successor (where applicable)
 
[*]%
 
[*]% / [*]%
 
[*]% / [*]%
Medicare Advantage HMO
Orlando
 
For Medicare Advantage HMO Members assigned to PPM Primary Care Physicians 84.5%
of monies: (i) received from the CMS, (excluding Part D Low Income Subsidy
Premium), (ii) Medicare Advantage HMO Member premium (where applicable), (iii)
MedicareAdvantage Employer account premium (where applicable), and (iv) other
sources as may be added by the CMS, or its successor (where applicable)
 
[*]%
 
[*]% / [*]%
 
[*]% / [*]%

*Percentage of surplus or deficit allocated to PPM / Humana as described.
 
Page 4 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------




Group C


Group C Payment and Funding: Table E-4


 
 
PRODUCT
 
Total % of Premium Allocation (Funding) for
Part A, Part B,
and Stop-Loss Funds
 
Total % of
Premium Allocation
 
Part A and B funds
split
PPM/ Humana*
 
Stop-Loss Fund
Split:
PPM/Humana*
Medicare Advantage HMO
Jacksonville
 
For Medicare Advantage HMO Members assigned to PPM Primary Care Physicians 83%
of monies: (i) received from the CMS, (excluding Part D Low Income Subsidy
Premium), (ii) Medicare Advantage HMO Member premium (where applicable), (iii)
MedicareAdvantage Employer account premium (where applicable), and (iv) other
sources as may be added by the CMS, or its successor (where applicable)
 
[*]%
 
[*]% / [*]%
 
[*]% / [*]%
Medicare Advantage HMO
Orlando
 
For Medicare Advantage HMO Members assigned to PPM Primary Care Physicians 84%
of monies: (i) received from the CMS, (excluding Part D Low Income Subsidy
Premium), (ii) Medicare Advantage HMO Member premium (where applicable), (iii)
MedicareAdvantage Employer account premium (where applicable), and (iv) other
sources as may be added by the CMS, or its successor (where applicable)
 
[*]%
 
[*]% / [*]%
 
[*]% / [*]%

*Percentage of surplus or deficit allocated to PPM / Humana as described.


C:  BENEFIT CHANGES


In the event HUMANA changes the benefits offered under HUMANA’s health care
benefit plans, all payments, allocations, fundings and tables established or
provided for under this Payment Attachment shall be increased or decreased as
may be required in order to directly reflect the actuarial change.


D. FUND DESCRIPTIONS


1. Part A Fund


A Part A Fund shall be established which will consist of the "Part A Revenue"
and "Part A Expenses". The fund shall be calculated as follows:
 
Page 5 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------




Part A Fund Revenue


Part A Fund Revenue shall consist of amounts equal to the appropriate funding
for those MA HMO Members covered under this Agreement. Such amounts shall be
credited to the Part A Fund as "Part A Revenue".


Part A Fund Expenses


Part A Fund Expenses shall consist of amounts equal to the claims and/or
capitation paid to providers by Humana for Covered Services provided to Members
assigned to PPM Primary Care Physician, plus an actuarially determined amount
for claims incurred but not reported (IBNR) as calculated by Humana for Part A
Expenses.


Part A Expenses include, but are not limited to, costs identified for inpatient
hospital (medical and surgical services), inpatient hospital psychiatric
services, selected outpatient surgery procedures at Humana contracted
facilities, skilled nursing home services, applicable disease management
programs, home health care services, and the cost of stop-loss coverage if
provided by Humana. Part A Expenses also include the cost of other Covered
Services or costs which may be determined to be Part A Expenses by Humana in the
normal course of business or as may be determined by CMS to be a Part A Covered
Service.


2. Part B Fund


A Part B Fund shall be established to pay for Part B Expenses. The fund shall be
calculated as follows:


Part B Fund Revenue


Part B Fund Revenue shall consist of amounts equal to the appropriate funding
for those MA HMO Members covered under this Agreement. Such amounts shall be
credited to the Part B Fund as "Part B Revenue". The funding is LESS amounts
that may be paid by Humana to PPM Primary Care Physician as a primary care
capitation and/or Fee For Service.


Part B Fund Expenses


Part B Fund Expenses shall consist of amounts equal to the claims and/or
capitation paid to providers by Humana for Covered Services provided to Members
assigned to PPM Primary Care Physician, plus an actuarially determined amount
for claims incurred but not reported (IBNR) as calculated by Humana for Part B
Expenses.


Part B Expenses are all costs for Covered Services not defined as Part A
Expenses. Part B Expenses include, but may not be limited to, hospital based
physician fees, specialists fees, hospital outpatient services, costs for
applicable disease management programs, outpatient prescription drugs and the
cost for stop-loss coverage if provided by Humana. Part B Expenses also include
the cost of other Covered Services or costs which may be determined to be Part B
Expenses by Humana in the normal course of business or as may be determined by
CMS to be a Part B Covered Service.
 
Page 6 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------




3. Primary Care Physician Fund (“PCRE”)


PPM agrees and if applicable shall require PPM Primary Care Physicians to agree
to accept as payment in full the primary care capitation payment which will be
administered by PPM, and available to PPM and or PPM Primary Care Physicians for
covered medical services on or about the 15th day of each month and/or fee for
service payment after adjudication of clean Fee For Service claims. PPM
represents and warrants that PPM is solely responsible for the payment of the
capitation amounts to PPM Primary Care Physicians for Covered Services rendered
to Members assigned to PPM Primary Care Physicians for which the PPM has
received payment, and further that PPM Physicians shall look solely to PPM for
any and all compensation for such services.
 
4. Stop-Loss Coverage


Stop-Loss Fund


PPM shall provide and maintain a Humana approved Stop-Loss program, at PPM
expense, to provide protection against excessive medically necessary Part A,
Part B and/or pharmacy costs for members as required by any applicable state or
federal laws, rules and regulations. PPM will ensure that the Stop-Loss program
provider will accept Humana’s standard electronic data provided to PPM monthly
as proof of loss for PPM’s reinsurance claims filing. Humana shall not furnish
any type of hard copy claim information or adhoc reports to PPM for the purpose
of reporting proof of loss to Stop-Loss program providers. If PPM fails to
provide and maintain a HUMANA approved Stop-Loss program then, HUMANA shall
provide and maintain a Stop-Loss program, at PPM expense, after providing
written notification to PPM thirty (30) days prior to the inception of the
HUMANA provided coverage 


E. Settlement, Reconciliation and Distribution of Funds


The aforementioned Funds shall be settled and reconciled as follows:


1. Settlement: HUMANA will establish a PPM Settlement Fund for the purpose of
settlement of the aforementioned Funds for MA HMO. All Funds for MA HMO
(surplus/deficit) will be netted to arrive at a Settlement Fund Balance.


2. Reconciliation of PPM Settlement Fund: At the end of each month in the
Accounting Period, beginning with the fourth (4th) month, settlement will be
calculated based on the reconciliation and distribution of Funds. The
calculation shall be cumulative but will not include activity for the most
recent three (3) months. Accounting Period is defined as a calendar year or
lesser number of months as designated by HUMANA. Prior to the distribution of
monies from any of the Funds, an actuarially justified reserve for incurred but
not reported or paid (IBNR) claim costs will be calculated by HUMANA and such
IBNR amounts will be held in the Funds. All claims incurred during an Accounting
Period but received and processed after the final reconciliation of all Funds
for such Accounting Period will be paid from the next Accounting Period Funds.
 
Page 7 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------




3. Distribution of Settlement Fund is outlined in Tables E- 1 through E-4 above.


Any surplus amounts in the PPM Settlement Fund will be distributed to PPM. Any
deficit amount in the PPM Settlement Fund will be billed to the PPM and if not
paid within thirty (30) days of invoice receipt HUMANA will either (i) offset
against future PPM surplus payments for the Daytona, Jacksonville or Orlando
Market Service area groupers or (ii) satisfy deficit by the use of financial
guarantee as set forth in Section 25 “PPM Guarantee.”


Upon termination, final reconciliation of the amounts funded and claims
satisfied will be made six (6) months following the end of the Accounting
Period. PPM will be responsible for deficits in the PPM's Settlement Fund, and
shall reimburse HUMANA the amount of any such deficits within thirty (30) days
of receipt of notice of such deficits. If PPM's Settlement Fund has a positive
balance, the balance will be distributed to PPM within thirty (30) days after
such final settlement.


Notwithstanding anything to the contrary in this Agreement, PPM has the right to
dispute only that portion of the settlement amount distributed that is
applicable to claims contested in accordance with Section 22.3 of this Agreement
for a period of up to forty-five (45) calendar days from receipt of such
settlement calculation. Regardless of any dispute, HUMANA agrees to pay any
undisputed settlement surplus amounts within forty-five (45) days of the
settlement calculation identified above and PPM agrees to pay any undisputed
settlement deficits amounts to HUMANA within forty-five (45) days of the
settlement calculation above. In the event of such dispute, the parties agree to
work toward a mutually agreeable resolution. PPM shall provide at a minimum, in
a clear and acceptable format, the following information if the PPM contests the
settlement distribution as set out herein: Date and amount of the settlement
distribution, the time period covered by the settlement distribution, the
allegedly correct settlement amount, and a brief explanation of the basis for
the contestation. HUMANA will review such contestation(s) and respond to the PPM
in writing within sixty (60) days of the date of receipt by HUMANA of such
contestation. The parties acknowledge and agree that HUMANA’s decision on this
matter will be final. In the event HUMANA’s review of a contestation results in
HUMANA’s identification of the need to readjudicate identified claim(s), such
amounts recovered will be credited to the applicable PPM Fund when such
readjudication by HUMANA is complete. However, PPM agrees to pay to HUMANA any
deficits identified in HUMANA’s review of the contestation within thirty (30)
days of receipt of HUMANA’s written response to the contestation identified
above. Failure to contest the amount of any settlement distribution within the
time specified above shall result in the waiver of PPM’s right to contest such
settlement amount distributed. Additionally, PPM acknowledges and agrees that if
the PPM Settlement Fund results in a deficit for any two consecutive interim
and/or final settlement periods, HUMANA may adjust the amounts funded to ensure
against future deficits that may occur.
 
Page 8 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------




4. Method of Calculation


Personnel from Humana will be available to PPM to explain the methodology
employed in any calculation permitted or required hereunder. The parties
understand that the method of calculation may change if that is necessary to
make the results more accurate.


Except as specifically amended hereby, the terms and conditions of the Agreement
remain the same, IN WITNESS WHEREOF, the parties have executed this Amendment to
be effective October 1, 2008.


HUMANA:
PROVIDER:
   
By:
___________________________  
By:
___________________________           
Title:
___________________________
President
Title:
 ___________________________          
Date:
___________________________  
Date:
 ___________________________

 
Page 9 of 9
MetCare of Florida,Inc

 

--------------------------------------------------------------------------------

